Order unanimously affirmed, without costs of this appeal to either party. Memorandum: In affirming we do not necessarily adopt all of the views set forth in the memorandum of Special Term. The pleading, however, was properly dismissed with leave to replead. (Cf. Wolfson v. Mandell, 13 A D 2d 760, affd. 11 N Y 2d 704.) (Appeal from order of Monroe Special Term granting summary judgment in favor of defendants with leave to serve amended complaint.)
Present — Williams, P. J., Bastow, Henry, Del Vecehio and Marsh, JJ.